Citation Nr: 1000349	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for a right 
shoulder disability, currently evaluated as 10 percent 
disabling prior to September 23, 2005, 20 percent disabling 
from September 23, 2005 to June 16, 2009, and 30 percent 
disabling from June 16, 2009.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1985 and January 2003 to January 2005, with 
additional inactive service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  This issue was remanded in January 2009 for 
further development.  During that development, the Veteran's 
rating was increased in stages as shown above.  Further, the 
Board points out that the January 2009 Board remand also 
remanded the issue of service connection for diabetes 
mellitus, however, since service connection for diabetes was 
granted by an August 2009 RO decision, that issue is no 
longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received at the Board in September 2009, the 
Veteran indicated that he had recently received treatment at 
a VA medical facility for his service connected right 
shoulder disability, and requested that those records be 
associated with the Veteran's claims file.  Specifically, the 
Veteran requested that records from February 11, 2009, to the 
present, be associated with his claims folder.  A review of 
the record shows that the most recent VA treatment records 
associated with the Veteran's claims folder are dated 
February 10, 2009.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
as the Veteran has specifically requested that these 
treatment records be associated with his claims folder, the 
Board finds it has no choice but to remand this claim in 
order that these records may be associated with the Veteran's 
claims folder.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however it 
is necessary to ensure that the Veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of any 
health care providers who have recently 
treated him for his right shoulder 
disability.  After obtaining any required 
releases, please associate all relevant 
records with the Veteran's claims file, to 
include all records from February 11, 
2009, to the present, from the San Juan VA 
Medical Center.  After obtaining all 
required information and waivers from the 
Veteran, please associate all relevant 
records with the Veteran's claims file.

2.  Upon completion of the above requested 
development, and any other development 
deemed necessary by the RO, the RO should 
readjudicate the issue currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


